THE COURT.
January 11,1943, the transcript on appeal was filed. Thereafter, the time for filing of briefs having elapsed, an order to show cause why the appeal should not be dismissed for want of prosecution was issued, returnable April 28, 1943. On the latter date no good reason appearing why the appeal should not be dismissed, it is hereby ordered that, pursuant to the provisions of section 3, rule V, Rules of the Supreme Court and District Courts of Appeal, the appeal from the order herein be, and the same hereby is, dismissed.